Case 2:20-cv-00437-JLB-MRM Document 31 Filed 09/23/20 Page 1 of 1 PageID 131




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

JAVIER GUTIERREZ DIAZ,

             Plaintiff,

v.                                          Case No.: 2:20-cv-00437-JLB-MRM

EQUIFAX INFORMATION SERVICES,
LLC; TRANS UNION, LLC; BANK OF
AMERICA, N.A.; and LOBEL
FINANCIAL,

             Defendants.


                                       ORDER

      Plaintiff Javier Gutierrez Diaz announces a settlement with Defendant Lobel

Financial. (Doc. 30.) Pursuant to Local Rule 3.08(b), the claims against Lobel

Financial are DISMISSED subject to the right of either Plaintiff or Lobel Financial

within sixty days (1) to submit a stipulated form of final order or judgment or (2) to

re-open the claims upon a showing of good cause.

      ORDERED in Fort Myers, Florida on September 23, 2020.
